Citation Nr: 1714194	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-440 29A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back condition. 

2.  Entitlement to an increased rating for bilateral hearing loss, rated 50 percent disabling prior to May 12, 2012, 60 percent disabling from May 12, 2012 to May 30, 2013, 50 percent disabling from May 31, 2013 to April 21, 2016, and 60 percent disabling thereafter.

3.  Entitlement to total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

A February 2013 rating decision granted an increased 60 percent rating for bilateral hearing loss, effective May 12, 2012.  A May 2013 rating decision reduced the 60 percent rating to 50 percent, effective May 31, 2013.  The reduced evaluation did not result in a reduction of compensation payments currently being made.  A June 2016 rating decision granted an increased 60 percent rating, effective April 22, 2016.  

The Veteran's February 2013 supplemental statement of the case indicates that        a formal hearing before a decision review officer (DRO) was held at the RO. Unfortunately, the transcript of that hearing was lost and the Veteran was informed of that fact by his representative on February 8, 2013.  His representative indicated that the Veteran was satisfied with a decision rendered based on the evidence of record, even in light of the unavailability of the DRO hearing transcript.  

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  These matters were previously before the Board in December 2014, when they were remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board finds that further development of the claims for service connection is necessary prior to appellate review.

There are outstanding VA treatment records.  Specifically, a May 20, 2016             VA treatment record indicated that the Veteran should return for a follow up appointment in August 2016.  VA treatment records subsequent to June 27, 2016 have not been associated with the claims file.  Additionally, a December 1, 2008 VA treatment record indicates that a November 26, 2008 audiology report from 13:08:11 had been uploaded into VistA Imaging.  While the claims file contains an audiology progress note from November 26, 2008 at 9:08, it does not appear to correspond with the referenced scanned document.  A December 1, 2008 treatment record also references a recent audiogram.  Accordingly, the Board cannot exclude the possibility that the referenced record contains the aforementioned audiogram results.  On remand, these records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the Veteran's claim for a back condition, the Veteran's most      recent back examination was in April 2010.  Subsequent to that examination and corresponding negative opinion, additional evidence including a positive July 2012 VA internist opinion and a June 2015 positive private opinion were received.  Specifically, in a July 2012 correspondence a VA internist indicated that the Veteran's chronic low back pain was most likely caused by or the result of lifting boxes during service and in a June 2015 letter Dr. Castanon indicated that the Veteran was diagnosed with, among other conditions, severe spondylosis with chronic back pain and indicated that "most probably some or all of [the Veteran's] medical conditions are linked to military service."  As the positive nexus opinions contain no rationale to support their conclusions and, in the case of Dr. G. C.'s opinion, is speculative, the Board finds that a VA examination is warranted to address the additional opinions.  

As the Board is remanding the claim for other matters, the Veteran should be afforded another opportunity to submit or authorize VA to obtain the outstanding treatment records from his private physician, Dr. Castanon.

Finally, the Board notes that the resolution of the Veteran's hearing loss and back disorder claims may impact his TDIU claim. As such, the TDIU claim is inextricably intertwined with these issues, and will also be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from June 27, 2016           to present, as well as the VistA Imaging audiology documents referenced in the December 1, 2008 VA treatment record, and associate them with the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

2.  Ask the Veteran to provide the names and addresses     of all medical care providers who have treated him for his disabilities on appeal, to include Dr. Castanon.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

3.  Schedule the Veteran for a VA thoracolumbar spine examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should opine whether the thoracolumbar spine disability at least as likely as not (a 50 percent or greater probability) arose during service or is otherwise related to his active service, including his in-service treatment for back pain.  The examiner should explain why or why not.  

In so opining, the examiner should address the July 2012 VA internist's statement indicating that the Veteran's chronic low back pain was most likely caused by or the result of lifting boxes during service and the June 2015 statement from Dr. Castanon indicating that most probably some of the Veteran's current medical conditions are linked to his military service. 

4.  After the above has been completed to the extent possible, readjudicate the claims.  If the benefits sought   on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


